                    1   PIMENTEL LAW, P.C.
                        Gabriel J. Pimentel, Esq., Bar No. 265328
                    2   gpimentel@pimentellawfirm.com
                        30 N. Raymond Ave., Ste. 210
                    3   Pasadena, CA 91103
                        Tel: +1.626.765.6505
                    4   Fax: +1.626.628.3036
                    5   Attorney for Plaintiff
                        ROBERT RIGGS
                    6
                        MORGAN, LEWIS & BOCKIUS LLP
                    7   Barbara J. Miller, Bar No. 167223
                        barbara.miller@morganlewis.com
                    8   Joel M. Purles, Bar No. 266208
                        joel.purles@morganlewis.com
                    9   600 Anton Boulevard
                        Suite 1800
                10      Costa Mesa, CA 92626-7653
                        Tel: +1.714.830.0600
                11      Fax: +1.714.830.0700
                12      Attorneys for Defendant
                        USF REDDAWAY INC.
                13
                14                               UNITED STATES DISTRICT COURT
                15                              CENTRAL DISTRICT OF CALIFORNIA
                16
                17      ROBERT RIGGS, an individual,                 Case No. 5:19-cv-01279-JFW (SPx)
                18                              Plaintiff,            Hon. John F. Walter
                19                        vs.                         [PROPOSED] STIPULATED
                                                                      PROTECTIVE ORDER
                20      USF REDDAWAY INC., an Oregon
                        corporation, and DOES 1 through 20           Removed:        July 12, 2019
                21      inclusive,                                   Date of Filing: June 11, 2019
                22                              Defendant.
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                                        5:19-CV-01279-JFW (SPX)
 ATTORNEYS AT LAW
   COSTA MESA
                                                      STIPULATED PROTECTIVE ORDER
                        DB2/ 36965703.1
                    1   1.       A. PURPOSES AND LIMITATIONS
                    2            Discovery in this action is likely to involve production of confidential,
                    3   proprietary, or private information for which special protection from public
                    4   disclosure and from use for any purpose other than prosecuting this litigation may
                    5   be warranted. Accordingly, the parties hereby stipulate to and petition the Court to
                    6   enter the following Stipulated Protective Order. The parties acknowledge that this
                    7   Order does not confer blanket protections on all disclosures or responses to
                    8   discovery and that the protection it affords from public disclosure and use extends
                    9   only to the limited information or items that are entitled to confidential treatment
                10      under the applicable legal principles. The parties further acknowledge as set forth
                11      in Section 12.3, below, that this Stipulated Protective Order does not entitle them to
                12      file confidential information under seal; Civil Local Rule 79-5 sets forth the
                13      procedures that must be followed when a party seeks permission from the court to
                14      file material under seal.
                15               B. GOOD CAUSE STATEMENT
                16               This action is likely to involve highly confidential and sensitive proprietary
                17      information regarding Defendant USF Reddaway Inc.’s business and/or private
                18      information regarding Defendant’s current and former employees for which special
                19      protection from public disclosure and from use for any purpose other than
                20      prosecution of this action is warranted. Such confidential, proprietary and private
                21      materials and information consist of, among other things, private information
                22      regarding Defendant’s current and former employees (including but not limited to
                23      names, addresses, telephone numbers, social security numbers, hourly wages,
                24      payments, and so forth), confidential business or financial information, information
                25      regarding confidential business practices, or other confidential personnel and
                26      commercial information (including information implicating privacy rights of third
                27      parties), information otherwise generally unavailable to the public, or which may be
                28      privileged or classified or otherwise protected from disclosure under state or federal
MORGAN, LEWIS &
 BOCKIUS LLP                                                     2              5:19-CV-01279-JFW (SPX)
 ATTORNEYS AT LAW
   COSTA MESA
                                                    STIPULATED PROTECTIVE ORDER
                        DB2/ 36965703.1
                    1   statutes, court rules, case decisions, or common law. Accordingly, to expedite the
                    2   flow of information, to facilitate the prompt resolution of disputes over
                    3   confidentiality of discovery materials, to adequately protect information the parties
                    4   are entitled to keep confidential, to ensure that the parties are permitted reasonable
                    5   necessary uses of such material in preparation for and in the conduct of trial, to
                    6   address their handling at the end of the litigation, and serve the ends of justice, a
                    7   protective order for such information is justified in this matter. It is the intent of the
                    8   parties that information will not be designated as confidential for tactical reasons
                    9   and that nothing be so designated without a good faith belief that it has been
                10      maintained in a confidential, non-public manner, and there is good cause why it
                11      should not be part of the public record of this case.
                12      2.       DEFINITIONS
                13               2.1      Action: Robert Riggs v. USF Reddaway Inc., United States District
                14      Court, Central District of California, Case No. 5:19-cv-01279-JFW (SPx).
                15               2.2      Challenging Party: a Party or Non-Party that challenges the
                16      designation of information or items under this Order.
                17               2.3      “CONFIDENTIAL” Information or Items: information (regardless of
                18      how it is generated, stored or maintained) or tangible things that qualify for
                19      protection as specified above in the Good Cause Statement.
                20               2.4      Counsel: Outside Counsel of Record and House Counsel (as well as
                21      their support staff).
                22               2.5      Designating Party: a Party or Non-Party that designates information or
                23      items that it produces in disclosures or in responses to discovery as
                24      “CONFIDENTIAL.”
                25               2.6      Disclosure or Discovery Material: all items or information, regardless
                26      of the medium or manner in which it is generated, stored, or maintained (including,
                27      among other things, testimony, transcripts, and tangible things), that are produced
                28      or generated in disclosures or responses to discovery in this matter.
MORGAN, LEWIS &
 BOCKIUS LLP                                                       3              5:19-CV-01279-JFW (SPX)
 ATTORNEYS AT LAW
   COSTA MESA
                                                      STIPULATED PROTECTIVE ORDER
                        DB2/ 36965703.1
                    1            2.7      Expert: a person with specialized knowledge or experience in a matter
                    2   pertinent to the litigation who has been retained by a Party or its counsel to serve as
                    3   an expert witness or as a consultant in this Action.
                    4            2.8      House Counsel: attorneys who are employees of a party to this Action.
                    5   House Counsel does not include Outside Counsel of Record or any other outside
                    6   counsel.
                    7            2.9      Non-Party: any natural person, partnership, corporation, association,
                    8   or other legal entity not named as a Party to this action.
                    9            2.10 Outside Counsel of Record: attorneys who are not employees of a
                10      party to this Action but are retained to represent or advise a party to this Action and
                11      have appeared in this Action on behalf of that party or are affiliated with a law firm
                12      which has appeared on behalf of that party, and includes support staff.
                13               2.11 Party: any party to this Action, including all of its officers, directors,
                14      employees, consultants, retained experts, and Outside Counsel of Record (and their
                15      support staffs).
                16               2.12 Producing Party: a Party or Non-Party that produces Disclosure or
                17      Discovery Material in this Action.
                18               2.13 Professional Vendors: persons or entities that provide litigation
                19      support services (e.g., photocopying, videotaping, translating, preparing exhibits or
                20      demonstrations, and organizing, storing, or retrieving data in any form or medium)
                21      and their employees and subcontractors.
                22               2.14 Protected Material: any Disclosure or Discovery Material that is
                23      designated as “CONFIDENTIAL.”
                24               2.15 Receiving Party: a Party that receives Disclosure or Discovery
                25      Material from a Producing Party.
                26      3.       SCOPE
                27               The protections conferred by this Stipulation and Order cover not only
                28      Protected Material (as defined above), but also (1) any information copied or
MORGAN, LEWIS &
 BOCKIUS LLP                                                       4              5:19-CV-01279-JFW (SPX)
 ATTORNEYS AT LAW
   COSTA MESA
                                                      STIPULATED PROTECTIVE ORDER
                        DB2/ 36965703.1
                    1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                    2   compilations of Protected Material; and (3) any testimony, conversations, or
                    3   presentations by Parties or their Counsel that might reveal Protected Material.
                    4            Any use of Protected Material at trial shall be governed by the orders of the
                    5   trial judge. This Order does not govern the use of Protected Material at trial.
                    6   4.       DURATION
                    7            Even after final disposition of this litigation, the confidentiality obligations
                    8   imposed by this Order shall remain in effect until a Designating Party agrees
                    9   otherwise in writing or a court order otherwise directs. Final disposition shall be
                10      deemed to be the later of (1) dismissal of all claims and defenses in this Action,
                11      with or without prejudice; and (2) final judgment herein after the completion and
                12      exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action,
                13      including the time limits for filing any motions or applications for extension of time
                14      pursuant to applicable law.
                15      5.       DESIGNATING PROTECTED MATERIAL
                16               5.1      Exercise of Restraint and Care in Designating Material for Protection.
                17      Each Party or Non-Party that designates information or items for protection under
                18      this Order must take care to limit any such designation to specific material that
                19      qualifies under the appropriate standards. The Designating Party must designate for
                20      protection only those parts of material, documents, items, or oral or written
                21      communications that qualify so that other portions of the material, documents,
                22      items, or communications for which protection is not warranted are not swept
                23      unjustifiably within the ambit of this Order.
                24               Mass, indiscriminate, or routinized designations are prohibited. Designations
                25      that are shown to be clearly unjustified or that have been made for an improper
                26      purpose (e.g., to unnecessarily encumber the case development process or to
                27      impose unnecessary expenses and burdens on other parties) may expose the
                28      Designating Party to sanctions.
MORGAN, LEWIS &
 BOCKIUS LLP                                                       5              5:19-CV-01279-JFW (SPX)
 ATTORNEYS AT LAW
   COSTA MESA
                                                      STIPULATED PROTECTIVE ORDER
                        DB2/ 36965703.1
                    1            If it comes to a Designating Party’s attention that information or items that it
                    2   designated for protection do not qualify for protection, that Designating Party must
                    3   promptly notify all other Parties that it is withdrawing the inapplicable designation.
                    4            5.2      Manner and Timing of Designations. Except as otherwise provided in
                    5   this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                    6   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                    7   under this Order must be clearly so designated before the material is disclosed or
                    8   produced.
                    9            Designation in conformity with this Order requires:
                10                        (a)   for information in documentary form (e.g., paper or electronic
                11               documents, but excluding transcripts of depositions or other pretrial or trial
                12               proceedings), that the Producing Party affix at a minimum, the legend
                13               “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
                14               that contains protected material. If only a portion or portions of the material
                15               on a page qualifies for protection, the Producing Party also must clearly
                16               identify the protected portion(s) (e.g., by making appropriate markings in the
                17               margins).
                18                        A Party or Non-Party that makes original documents available for
                19               inspection need not designate them for protection until after the inspecting
                20               Party has indicated which documents it would like copied and produced.
                21               During the inspection and before the designation, all of the material made
                22               available for inspection shall be deemed “CONFIDENTIAL.” After the
                23               inspecting Party has identified the documents it wants copied and produced,
                24               the Producing Party must determine which documents, or portions thereof,
                25               qualify for protection under this Order. Then before producing the specified
                26               documents, the Producing Party must affix the “CONFIDENTIAL legend” to
                27               each page that qualified for protection, the Producing Party also must clearly
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                      6              5:19-CV-01279-JFW (SPX)
 ATTORNEYS AT LAW
   COSTA MESA
                                                     STIPULATED PROTECTIVE ORDER
                        DB2/ 36965703.1
                    1            identify the protected portions(s) (e.g., by making appropriate markings in
                    2            the margins).
                    3                     (b)   for testimony given in depositions that the Designating Party
                    4            identify the Disclosure or Discovery Material on the record, before the close
                    5            of the deposition all protected testimony.
                    6                     (c)   for information produced in some form other than documentary
                    7            and for any other tangible items, that the Producing Party affix in a
                    8            prominent place on the exterior of the container or containers in which the
                    9            information is stored the legend “CONFIDENTIAL.” If only a portion or
                10               portions of the information warrants protection, the Producing Party, to the
                11               extent practicable, shall identify the protected portion(s).
                12               5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent
                13      failure to designate qualified information or items does not, standing alone, waive
                14      the Designating Party’s right to secure protection under this Order for such
                15      material. Upon timely correction of a designation, the Receiving Party must make
                16      reasonable efforts to assure that the material is treated in accordance with the
                17      provisions of this Order.
                18      6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                19               6.1      Timing of Challenges. Any Party or Non-Party may challenge a
                20      designation of confidentiality at any time prior to the close of discovery.
                21               6.2      Meet and Confer. Prior to filing any motion with the Court, the
                22      Challenging Party shall first meet and confer with the Designating Party regarding
                23      any challenged designation of confidentiality.
                24               6.3      The burden of persuasion in any such challenge proceeding shall be on
                25      the Designating Party. Frivolous challenges, and those made for an improper
                26      purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                27      parties) may expose the Challenging Party to sanctions. Unless the Designating
                28      Party has waived or withdrawn the confidentiality designation, all parties shall
MORGAN, LEWIS &
 BOCKIUS LLP                                                       7              5:19-CV-01279-JFW (SPX)
 ATTORNEYS AT LAW
   COSTA MESA
                                                      STIPULATED PROTECTIVE ORDER
                        DB2/ 36965703.1
                    1   continue to afford the material in question the level of protection to which it is
                    2   entitled under the Producing Party’s designation until the Court rules on the
                    3   challenge.
                    4   7.       ACCESS TO AND USE OF PROTECTED MATERIAL
                    5            7.1      Basic Principles. A Receiving Party may use Protected Material that is
                    6   disclosed or produced by another Party or by a Non-Party in connection with this
                    7   Action only for prosecuting, defending, or attempting to settle this Action. Such
                    8   Protected Material may be disclosed only to the categories of persons and under the
                    9   conditions described in this Order. When the Action has been terminated, a
                10      Receiving Party must comply with the provisions of section 13 below (FINAL
                11      DISPOSITION).
                12               Protected Material must be stored and maintained by a Receiving Party at a
                13      location and in a secure manner that ensures that access is limited to the persons
                14      authorized under this Order.
                15               7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless
                16      otherwise ordered by the court or permitted in writing by the Designating Party, a
                17      Receiving Party may disclose any information or item designated
                18      “CONFIDENTIAL” only to:
                19                        (a)   the Receiving Party’s Outside Counsel of Record in this Action,
                20               as well as employees of said Outside Counsel of Record to whom it is
                21               reasonably necessary to disclose the information for this Action;
                22                        (b)   the officers, directors, and employees (including House
                23               Counsel) of the Receiving Party to whom disclosure is reasonably necessary
                24               for this Action;
                25                        (c)   Experts (as defined in this Order) of the Receiving Party to
                26               whom disclosure is reasonably necessary for this Action and who have
                27               signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
                28                        (d)   the court and its personnel;
MORGAN, LEWIS &
 BOCKIUS LLP                                                      8              5:19-CV-01279-JFW (SPX)
 ATTORNEYS AT LAW
   COSTA MESA
                                                     STIPULATED PROTECTIVE ORDER
                        DB2/ 36965703.1
                    1                     (e)   court reporters and their staff;
                    2                     (f)   professional jury or trial consultants, mock jurors, and
                    3            Professional Vendors to whom disclosure is reasonably necessary for this
                    4            Action and who have signed the “Acknowledgment and Agreement to Be
                    5            Bound” (Exhibit A);
                    6                     (g)   the author or recipient of a document containing the information
                    7            or a custodian or other person who otherwise possessed or knew the
                    8            information;
                    9                     (h)   during their depositions, witnesses, and attorneys for witnesses,
                10               in the Action to whom disclosure is reasonably necessary provided: (1) the
                11               deposing party requests that the witness sign the form attached as Exhibit 1
                12               hereto; and (2) they will not be permitted to keep any confidential
                13               information unless they sign the “Acknowledgment and Agreement to Be
                14               Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
                15               ordered by the court. Pages of transcribed deposition testimony or exhibits to
                16               depositions that reveal Protected Material may be separately bound by the
                17               court reporter and may not be disclosed to anyone except as permitted under
                18               this Stipulated Protective Order; and
                19                        (i)   any mediator or settlement officer, and their supporting
                20               personnel, mutually agreed upon by any of the parties engaged in settlement
                21               discussions.
                22      8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED
                                 PRODUCED IN OTHER LITIGATION
                23
                24               If a Party is served with a subpoena or a court order issued in other litigation
                25      that compels disclosure of any information or items designated in this Action as
                26      “CONFIDENTIAL,” that Party must:
                27                        (a)   promptly notify in writing the Designating Party. Such
                28               notification shall include a copy of the subpoena or court order;
MORGAN, LEWIS &
 BOCKIUS LLP                                                       9              5:19-CV-01279-JFW (SPX)
 ATTORNEYS AT LAW
   COSTA MESA
                                                      STIPULATED PROTECTIVE ORDER
                        DB2/ 36965703.1
                    1                     (b)   promptly notify in writing the party who caused the subpoena or
                    2            order to issue in the other litigation that some or all of the material covered
                    3            by the subpoena or order is subject to this Protective Order. Such notification
                    4            shall include a copy of this Stipulated Protective Order; and
                    5                     (c)   cooperate with respect to all reasonable procedures sought to be
                    6            pursued by the Designating Party whose Protected Material may be affected.
                    7            If the Designating Party timely seeks a protective order, the Party served with
                    8   the subpoena or court order shall not produce any information designated in this
                    9   action as “CONFIDENTIAL” before a determination by the court from which the
                10      subpoena or order issued, unless the Party has obtained the Designating Party’s
                11      permission. The Designating Party shall bear the burden and expense of seeking
                12      protection in that court of its confidential material and nothing in these provisions
                13      should be construed as authorizing or encouraging a Receiving Party in this Action
                14      to disobey a lawful directive from another court.
                15      9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE
                                 PRODUCED IN THIS LITIGATION
                16
                17               (a)      The terms of this Order are applicable to information produced by a
                18      Non-Party in this Action and designated as “CONFIDENTIAL.” Such information
                19      produced by Non-Parties in connection with this litigation is protected by the
                20      remedies and relief provided by this Order. Nothing in these provisions should be
                21      construed as prohibiting a Non-Party from seeking additional protections.
                22               (b)      In the event that a Party is required, by a valid discovery request, to
                23      produce a Non-Party’s confidential information in its possession, and the Party is
                24      subject to an agreement with the Non-Party not to produce the Non-Party’s
                25      confidential information, then the Party shall:
                26                        (1)   promptly notify in writing the Requesting Party and the Non-
                27               Party that some or all of the information requested is subject to a
                28               confidentiality agreement with a Non-Party;
MORGAN, LEWIS &
 BOCKIUS LLP                                                       10             5:19-CV-01279-JFW (SPX)
 ATTORNEYS AT LAW
   COSTA MESA
                                                      STIPULATED PROTECTIVE ORDER
                        DB2/ 36965703.1
                    1                     (2)   promptly provide the Non-Party with a copy of the Stipulated
                    2            Protective Order in this Action, the relevant discovery request(s), and a
                    3            reasonably specific description of the information requested; and
                    4                     (3)   make the information requested available for inspection by the
                    5            Non-Party, if requested.
                    6            (c)      If the Non-Party fails to seek a protective order from this court within
                    7   14 days of receiving the notice and accompanying information, the Receiving Party
                    8   may produce the Non-Party’s confidential information responsive to the discovery
                    9   request. If the Non-Party timely seeks a protective order, the Receiving Party shall
                10      not produce any information in its possession or control that is subject to the
                11      confidentiality agreement with the Non-Party before a determination by the court.
                12      Absent a court order to the contrary, the Non-Party shall bear the burden and expense
                13      of seeking protection in this court of its Protected Material.
                14      10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                15               If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
                16      Protected Material to any person or in any circumstance not authorized under this
                17      Stipulated Protective Order, the Receiving Party must immediately (a) notify in
                18      writing the Designating Party of the unauthorized disclosures, (b) use its best
                19      efforts to retrieve all unauthorized copies of the Protected Material, (c) inform the
                20      person or persons to whom unauthorized disclosures were made of all the terms of
                21      this Order, and (d) request such person or persons to execute the “Acknowledgment
                22      and Agreement to Be Bound” that is attached hereto as Exhibit A.
                23      11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                                 PROTECTED MATERIAL
                24
                25               When a Producing Party gives notice to Receiving Parties that certain
                26      inadvertently produced material is subject to a claim of privilege or other
                27      protection, then upon notification the Receiving Parties (1) must promptly return,
                28      sequester, or destroy the specified material and any copies they have; (2) must not
MORGAN, LEWIS &
 BOCKIUS LLP                                                       11             5:19-CV-01279-JFW (SPX)
 ATTORNEYS AT LAW
   COSTA MESA
                                                      STIPULATED PROTECTIVE ORDER
                        DB2/ 36965703.1
                    1   use or disclose the materials until the claim is resolved, (3) must take reasonable
                    2   steps to retrieve the materials if the Receiving Parties disclosed it before being
                    3   notified; and (4) may promptly present the information to the Court under seal for a
                    4   determination of the privilege claim. This provision is not intended to modify
                    5   whatever procedure may be established that provides for production without prior
                    6   privilege review.
                    7   12.      MISCELLANEOUS
                    8            12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                    9   person to seek its modification by the Court in the future.
                10               12.2 Right to Assert Other Objections. By stipulating to the entry of this
                11      Protective Order no Party waives any right it otherwise would have to object to
                12      disclosing or producing any information or item on any ground not addressed in
                13      this Stipulated Protective Order. Similarly, no Party waives any right to object on
                14      any ground to use in evidence of any of the material covered by this Protective
                15      Order.
                16               12.3 Filing Protected Material. A Party that seeks to file under seal any
                17      Protected Material must comply with Civil Local Rule 79-5. Protected Material
                18      may only be filed under seal pursuant to a court order authorizing the sealing of the
                19      specific Protected Material at issue. If a Party's request to file Protected Material
                20      under seal is denied by the court, then the Receiving Party may file the information
                21      in the public record unless otherwise instructed by the court.
                22      13.      FINAL DISPOSITION
                23               After the final disposition of this Action, as defined in paragraph 4, within 60
                24      days of a written request by the Designating Party, each Receiving Party must
                25      return all Protected Material to the Producing Party or destroy such material. As
                26      used in this subdivision, “all Protected Material” includes all copies, abstracts,
                27      compilations, summaries, and any other format reproducing or capturing any of the
                28      Protected Material. Whether the Protected Material is returned or destroyed, the
MORGAN, LEWIS &
 BOCKIUS LLP                                                     12             5:19-CV-01279-JFW (SPX)
 ATTORNEYS AT LAW
   COSTA MESA
                                                    STIPULATED PROTECTIVE ORDER
                        DB2/ 36965703.1
                    1   Receiving Party must submit a written certification to the Producing Party (and, if
                    2   not the same person or entity, to the Designating Party) by the 60 day deadline that
                    3   (1) identifies (by category, where appropriate) all the Protected Material that was
                    4   returned or destroyed and (2) affirms that the Receiving Party has not retained any
                    5   copies, abstracts, compilations, summaries or any other format reproducing or
                    6   capturing any of the Protected Material. Notwithstanding this provision, Counsel
                    7   are entitled to retain an archival copy of all pleadings, motion papers, trial,
                    8   deposition, and hearing transcripts, legal memoranda, correspondence, deposition
                    9   and trial exhibits, expert reports, attorney work product, and consultant and expert
                10      work product, even if such materials contain Protected Material. Any such archival
                11      copies that contain or constitute Protected Material remain subject to this Protective
                12      Order as set forth in Section 4 (DURATION).
                13      14.      Any violation of this Order may be punished by any and all appropriate
                14      measures including, without limitation, contempt proceedings and/or monetary
                15      sanctions.
                16               IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                17      Dated:            September 9, 2019      PIMENTEL LAW, P.C.
                18
                19                                               By     /s/ Gabriel J. Pimentel
                                                                      Gabriel J. Pimentel
                20                                                    Attorney for Plaintiff
                                                                      ROBERT RIGGS
                21
                        Dated:            September 9, 2019      MORGAN, LEWIS & BOCKIUS LLP
                22
                23
                                                                 By     /s/ Joel M. Purles
                24                                                    Barbara J. Miller
                25                                                    Joel M. Purles
                                                                      Attorneys for Defendant
                26                                                    USF REDDAWAY INC.

                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                     13             5:19-CV-01279-JFW (SPX)
 ATTORNEYS AT LAW
   COSTA MESA
                                                    STIPULATED PROTECTIVE ORDER
                        DB2/ 36965703.1
                    1            FOR GOOD CAUSE SHOWN, IT IS SO ORDERED
                    2   Dated:       September 10, 2019
                                                                      The Honorable Sheri Pym
                    3                                                 United States Magistrate Judge
                    4
                    5
                    6
                    7
                    8
                    9
                                                          ATTESTATION
                10
                                 I, Joel M. Purles, am the ECF user whose identification and password are
                11
                        being used to file this [Proposed] Stipulated Protective Order. In compliance with
                12
                        Civil L.R. 5-4.3.4, I hereby attest that all other signatories, and on whose behalf the
                13
                        filing is submitted, concur in the filing’s content and have authorized the filing.
                14
                15      DATED: September 9, 2019                  MORGAN LEWIS & BOCKIUS LLP
                16
                                                                  By: /s/ Joel M. Purles
                17
                18
                19
                20
                21
                22
                23
                24
                25
                26
                27
                28
MORGAN, LEWIS &
 BOCKIUS LLP                                                    14             5:19-CV-01279-JFW (SPX)
 ATTORNEYS AT LAW
   COSTA MESA
                                                   STIPULATED PROTECTIVE ORDER
                        DB2/ 36965703.1
                    1                                          EXHIBIT A
                    2                 ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                    3            I,                               [print or type full name], of
                    4                                       [print or type full address], declare under penalty
                    5   of perjury that I have read in its entirety and understand the Stipulated Protective
                    6   Order that was issued by the Superior Court of the State of California, County of
                    7   San Bernardino, on [date] in the case of Robert Riggs v. USF Reddaway Inc.,
                    8   United States District Court, Central District of California, Case No. 5:19-cv-
                    9   01279-JFW (SPx). I agree to comply with and to be bound by all the terms of this
                10      Stipulated Protective Order and I understand and acknowledge that failure to so
                11      comply could expose me to sanctions and punishment in the nature of contempt. I
                12      solemnly promise that I will not disclose in any manner any information or item
                13      that is subject to this Stipulated Protective Order to any person or entity except in
                14      strict compliance with the provisions of this Order.
                15               I further agree to submit to the jurisdiction of the United States District
                16      Court, Central District of California, for the purpose of enforcing the terms of this
                17      Stipulated Protective Order, even if such enforcement proceedings occur after
                18      termination of this action. I hereby appoint
                19      [print or type full name] of                                         [print or type full
                20      address and telephone number] as my California agent for service of process in
                21      connection with this action or any proceedings related to enforcement of this
                22      Stipulated Protective Order.
                23      Date: ____________________________________
                24      City and State where sworn and signed: ______________________________
                25
                26      Printed name:
                27
                28      Signature:
MORGAN, LEWIS &
 BOCKIUS LLP                                                                            5:19-CV-01279-JFW (SPX)
 ATTORNEYS AT LAW
   COSTA MESA
                                                   STIPULATED PROTECTIVE ORDER
                        DB2/ 36965703.1
